DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2021 has been entered.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-40 are rejected under 35 U.S.C. 103 as being unpatentable over Helmer et al. (US 5,857,563) in view of Manahan et al. (US 7,952,039).  
 discloses an actuator assembly for an electrical switch housed in an electrical enclosure (Fig. 1) having a cover (206), the actuator assembly comprising: a slider actuator (16) to be associated with the electrical switch, the slider actuator having a bridge with a first recess (entrance of 36) and a second recess (deep end of 36) within the first recess and configured to be slidably mounted over the electrical switch and engage a toggle of the electrical switch, the slider actuator having a drive link (28) that extends in a direction away from the electrical switch and has first and second surfaces; and a handle assembly including a handle (left side in Fig. 2) for positioning above the cover, a trip bracket (right side in Fig. 2, base around pin) for positioning below the cover and a shaft (center in Fig. 2) connecting the handle to the trip bracket the trip bracket having a first ear (not labeled, see Figs. 2 and 6) extending in a direction away from the trip bracket toward the drive link (top to bottom in Fig. 6) and facing the first surface of the drive link and a second ear (not labeled, see Figs. 2 and 6) extending in the direction away from the trip bracket and toward the drive link and facing the second surface of the drive link, such that [the] trip bracket, [the] first ear and [the] second ear straddle a top wall (top of 28 in Fig. 6) of the drive link, wherein rotation of the handle causes the trip bracket to rotate and rotation of the trip bracket causes linear movement of the slider actuator so that the electrical switch can toggle.  
Manahan teaches a first recess (entrance of 32hp) and a second recess (deep end of 32hp) within the first recess that is smaller in length than the first recess (see Figs. 5-7).  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form a first and second recess, as taught by Manahan, in order to facilitate insertion of the toggle.  
 discloses first and second guides (at 32, 34) used to operatively couple the slider actuator relative to the toggle of the electrical switch, wherein the slider actuator includes first and second longitudinal slots (receiving or around 32, 34) that receive the respective first and second guides for sliding movement of the slider actuator relative to the toggle of the electrical switch.  
Regarding claim 3, Helmer discloses each longitudinal slot includes a lip over which a head of the respective guides rests to prevent the slider actuator from moving in a direction toward the handle.  
 
Regarding claim 6, Helmer discloses each ear has a convex surface (see Fig. 6) for engaging the respective surface of the drive link.  
Regarding claim 7, to the extent that Helmer does not disclose the ears being cylindrical, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use any number of known shapes, such as cylindrical shape, in order to provide a smoother interface between the ears and the drive link.  
Regarding claim 8, Helmer discloses a longitudinal axis of the first ear and the second ear being radially offset from the longitudinal axis of the shaft.  
Regarding claim 9, to the extent that Helmer does not disclose the specific material for the slider actuator, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use a known material, such as an acetal homopolymer material as the preferred material, in order to provide a wear resistant insulating material, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design preference.  In re Leshin, 125 USPQ 416.  
Regarding claim 10, Helmer discloses an actuator assembly for a circuit breaker housed in an electrical enclosure having a cover (206), the actuator assembly comprising: a handle assembly (204) including a handle (left side in Fig. 2) to be positioned above the cover, a trip bracket (right side in Fig. 2) to be positioned below extending along a length of the slider actuator a first distance sufficient to be positioned over a toggle of the circuit breaker when installed; a second recess (deep end of 36) formed within the first recess and extending along a length of the first recess a second distance sufficient to receive the toggle of the circuit breaker; and a drive link (28) adapted to be engaged with the trip bracket such that rotation of the handle causes rotation of the trip bracket and rotation of the trip bracket translates to linear movement of the slider actuator so that the toggle of the circuit breaker can move.  
Manahan teaches a first recess (entrance of 32hp) extending a first distance and a second recess (deep end of 32hp) within the first recess and extending a second distance, that is less than the first distance (see Figs. 5-7).  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form a first and second recess, as taught by Manahan, in order to facilitate insertion of the toggle.  

Regarding claim 11, Helmer discloses at least one wedge (deep end sidewall) extending from a wall of the first recess adjacent the second recess so that the at least one wedge can engage the toggle of the circuit breaker when the slider moves.  
Regarding claim 12, Helmer discloses the slider actuator includes a first longitudinal slot (around 32) on a first side of the first recess that can receive a first guide for guiding movement of the slider actuator when the handle is rotated, and a 
Regarding claim 13, Helmer discloses each longitudinal slot includes a lip over which a head of the respective guide rests to at least limit the slider actuator from movement toward the handle.  

Regarding claim 14, Helmer discloses an electrical switch enclosure comprising: an enclosure body (Fig. 1); a cover (206) removably secured to the enclosure body and having a plurality of openings (implied in Fig. 6) extending through the cover; a plurality of electrical switches (12) mounted within the enclosure body, wherein each of the plurality of electrical switches include an upper part having a toggle movable between an on-position and an off-position, and a lower part for mounting the electrical switch within the enclosure; a plurality of actuator assemblies, wherein one of the plurality of actuator assemblies is associated with one of the plurality of electrical switches, each of the plurality of actuator assemblies including; a handle assembly (204) having a shaft (center in Fig. 2) extending through one of the plurality of openings, a handle (left side in Fig. 2) attached to an end of the shaft above the cover and a trip bracket attached to an end of the shaft below the cover; and a slider actuator (16) slidably mounted over the electrical switch and having a recess in 18Attorney Docket No. 117-0164US which the toggle is inserted, the slider actuator having a drive link (28) that extends in a direction towards the cover, the drive link having a top surface (top in Fig. 6), a first surface and a second surface; wherein the trip bracket includes a first ear and a second ear (not labeled, see Figs. 2 and 6) that straddle the top surface of the drive link such that the first ear faces the first surface and 
Manahan teaches a first recess (entrance of 32hp) and a second recess (deep end of 32hp) within the first recess that is smaller in length than the first recess (see Figs. 5-7).  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form a first and second recess, as taught by Manahan, in order to facilitate insertion of the toggle. 
Regarding claim 15, Helmer discloses the recess includes at least one wedge extending from a wall of the recess so that the at least one wedge engages the toggle when the toggle is moved to the on-position or the off-position.  
Regarding claim 16, Helmer discloses a plurality of bushings (hexagonal piece in Fig. 2), wherein one of the plurality of bushings is secured within one of the plurality of openings, and wherein the shaft of the handle assembly associated with the opening extends through the bushing.  
Regarding claim 17, Helmer discloses a front panel (14) having a plurality of panel openings, the front panel being positioned between the plurality of electrical switches and the slider actuators such that the toggle of one of the plurality electrical switches extends through one of the plurality of panel openings.  
Regarding claim 18, Helmer discloses each slider actuator includes first and second longitudinal slots (around 32 and 34), wherein a first guide (32) passes through the first longitudinal slot and is secured to the front panel and a second guide (34) passes through the second longitudinal slot and is secured to the front panel, and 
Regarding claim 19, Helmer discloses the first longitudinal slot positioned on a first side of the recess and the second longitudinal slot positioned on a second side of the recess.  
Regarding claim 20, Helmer discloses the first longitudinal slot including a first lip over which a head of the first guide rests, and the second longitudinal slot including a second lip over which a head of the second guide rests to at least limit the slider actuator from movement in a direction toward the cover.  
Regarding claim 21, Helmer discloses the slider actuators and handle assemblies disposed in a staggered manner such that the drive links of any two adjacent slider actuators are located on opposite sides of the toggle of the respective electrical switch.  
Regarding claim 22, Helmer discloses the first ear having a convex surface for engaging the first surface of the drive link, and the second ear having a convex surface for engaging the second surface of the drive link.  
Regarding claim 23, to the extent that Helmer does not disclose the ears being cylindrical, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use any number of known shapes, such as cylindrical shape, in order to provide a smoother interface between the ears and the drive link.  
 discloses a longitudinal axis of the first ear and a longitudinal axis of the second ear being radially offset from a longitudinal axis of the shaft.  
Regarding claim 25, to the extent that Helmer does not disclose the specific material for the slider actuator, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use a known material, such as an acetal homopolymer material as the preferred material, in order to provide a wear resistant insulating material, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design preference.  In re Leshin, 125 USPQ 416.  
Regarding claim 26, Helmer discloses each of the plurality of electrical switches includes a toggle extender (end portion of toggle) attached to the toggle and wherein the slider actuator includes a second recess within the recess that receives the toggle extender.  
Regarding claim 27, Helmer discloses each of the plurality of electrical switches comprises a circuit breaker.  

Regarding claim 28, Helmer discloses an electrical switch enclosure comprising: an enclosure body; a cover (206) removably secured to the enclosure body and having a plurality of openings extending through the cover (implied by Fig. 6); a plurality of electrical switches (12) mounted within the enclosure body, wherein each of the plurality of electrical switches include an upper part having a toggle and a toggle extender (end portion of toggle) coupled to the toggle, the toggle and toggle extender being movable between an on-position and an off-position, and a lower part for mounting the electrical switch within the enclosure; a plurality of actuator assemblies, wherein one of the pluralities of actuator assemblies is associated with one of the plurality of electrical switches, each of the plurality of actuator assemblies includes; a handle assembly (204) having a shaft extending through one of the plurality of openings, a handle attached to an end of the shaft above the cover and a trip bracket attached to an end of the shaft below the cover; a slider actuator (16) slidably mounted over the toggle and toggle 
Manahan teaches a first recess (entrance of 32hp) extending a first distance and a second recess (deep end of 32hp) within the first recess and extending a second distance, that is less than the first distance (see Figs. 5-7).  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form a first and second recess, as taught by Manahan, in order to facilitate insertion of the toggle.  
Regarding claim 29, Helmer discloses the first recess including at least one wedge extending from a wall of the first recess so that the at least one wedge engages the toggle or the toggle extender when the toggle and toggle extender move to the on-position or the off-position.  
Regarding claim 30, Helmer discloses a plurality of bushings, wherein one of the plurality of bushings is secured within one of the plurality of openings, and wherein the shaft of the handle assembly associated with the opening extends through the bushing.  
Regarding claim 31, Helmer discloses a front panel (14) having a plurality of panel openings, the front panel being positioned between the plurality of electrical 
Regarding claim 32, Helmer discloses each slider actuator including first and second longitudinal slots (around 32 and 34), wherein a first guide passes through the first longitudinal slot and is secured to the front panel and a second guide passes through the second longitudinal slot and is secured to the front panel, and wherein the first and second guides guide the slider actuator relative to the front panel and respective electrical switch as the slider actuator moves the toggle and toggle extender to the on-position or the off-position.  
Regarding claim 33, Helmer discloses the first longitudinal slot positioned on a first side of the first recess and the second longitudinal slot is positioned on a second side of the first recess.  
Regarding claim 34, Helmer discloses the first longitudinal slot including a first lip over which a head of the first guide rests, and the second longitudinal slot includes a second lip over which a head of the second guide rests to at least limit the slider actuator from vertical movement in a direction toward the cover.  
Regarding claim 35, Helmer discloses the slider actuators and handle assemblies disposed in a staggered manner such that the drive links of any two adjacent slider actuators are located on opposite sides of the toggle of the respective electrical switch.  
Regarding claim 36, Helmer discloses the first ear having a convex surface for engaging the first surface of the drive link, and the second ear has a convex surface for engaging the second surface of the drive link.  

Regarding claim 38, Helmer discloses a longitudinal axis of the first ear and a longitudinal axis of the second ear are radially offset from a longitudinal axis of the shaft.  
Regarding claim 39, to the extent that Helmer does not disclose the specific material for the slider actuator, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use a known material, such as an acetal homopolymer material as the preferred material, in order to provide a wear resistant insulating material, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design preference.  In re Leshin, 125 USPQ 416.  
Regarding claim 40, Helmer discloses each of the plurality of electrical switches comprising a circuit breaker.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection, as applied.
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.